WASHBURN, PJ.
The suggestion is made that the jury acted upon the theory that the real defendant was an insurance company; but nothing is pointed out in the record which in any manner supports said suggestion, and we have found nothing tending to establish a basis for such suggestion.
Miss Hagen, her father and mother, and two physicians who attended Miss Hagen, testified as to her injuries and condition, and their testimony is not refuted in anjr way by any witness. The jury were fully justified in finding not only that Miss Hagen’s injuries were caused by the negligence and carelessness of her uncle and that she was not guilty of any negligence, but also that she received an injury to her sp'ine, from which she will never fully recover; that she has suffered much pain and will continue to suffer some pain and much inconvenience indefinitely; that her ability to work and earn money has been largely destroyed, with no substantial baste for the hope of its return; that before the accident she was in splendid health and was steadily employed at good wages, and is now permanently crippled in such a manner as to susbtantially interfere with her enjoyment of life.
We do not find that the verdict was excessive, or that there is any merit in the contention of plaintiff in error, and the judgment is therefore affirmed.
(Funk, J., and Pardee, J., concur.)